Exhibit 10.16N [*] Certain information in this document has been omitted and filed separately with the Securities and Exchange Commission. Confidential treatment has been requested with respect to the omitted portions. February 6, 2013 Oxford Mining Company, LLC Attn: Ms. Angela Ashcraft 544 Chestnut Street Coshocton, OH43812 Re: Coal Purchase and Sale Agreement No. 10-62-04-900, dated as of May 21, 2004, as amended, between Ohio Power Company (f/k/a Columbus Southern Power Company) (“Buyer”) and Oxford Mining Company, LLC (formerly Oxford Mining Company, Inc.) (“Seller”) SUBJECT:AMENDMENT 2013-2 Reference is made to the above-referenced Coal Purchase and Sale Agreement, as amended (the “Agreement”), under which Seller is supplying coal to Buyer. Buyer has re-evaluated the Notice issued by the U.S. Department of the Interior, Office of Surface Mining, in connection with the reduction of the Federal Reclamation Fee on surface mined coal effective October 1, 2012 (the “Notice”). Based thereon, Buyer has determined that this reduction is not applicable to the Agreement and is not a proper Change in Law claim, even though the reduced Federal Reclamation Fee was not effective until October 1, 2012, because the Notice was actually issued prior to theJanuary 1, 2009 identified reference date in Section 6.2 of the Agreement from which a Change in Law claim is to be established. Therefore, consistent with the above, Buyer and Seller hereby agree that Amendment 2013-1 is superseded by this Amendment 2013-2 with Amendment 2013-1 being of no force or effect. Accordingly and additionally, effective January 1, 2013, the Agreement is amended as follows: A. In ARTICLE II, Obligations and Deliveries, Table 2.1.1 shall be deleted in its entirety and replaced with the following in lieu thereof: Table 2.1.1 Contract Year(s) Annual Contract Quantity Specification A Coal Tons Specification B Coal Tons Option No. 1 Tons Option No. 2 Tons Additional Specification B Coal Tons 2010 – 2011 2012 – Q 1 and Q2(1) 0 0 to 50,000/qtr(4) 50,001 – 100,000/qtr(5) 2012 – Q 3 and Q4(1) 0 0 to 50,000/qtr(4) 50,001 – 100,000/qtr(5) 0 0 to 50,000/qtr(4) 50,001 – 100,000/qtr(5) 2014-2015 0 0 to 50,000/qtr(4) 50,001 – 100,000/qtr(5) 2016 – 2018(2) 0 0 to 50,000/qtr(4) 50,001 – 100,000/qtr(5) The notes immediately below and relating to Table 2.1.1 shall remain the same for the above replacement Table 2.1.1, except as detailed herein: Oxford Mining Company, LLC Coal Purchase and Sales Agreement 10-62-04-900 Amendment 2013-2 February 6, 2013 Page 2 · Footnote (6) shall be deleted in its entirety and replaced with the following in lieu thereof: (6)The annual Contract Quantity shown in 2012 Q3 and Q4 are actual Tons received during that period. · A further Footnote (7) shall be added thereto to read as follows: (7)In addition to the committed Contract Quantity of 1,700,000 tons for 2013, Seller agrees to sell and ship to Buyer and Buyer agrees to purchase and receive from Seller an additional 75,000 tons of Specification B Coal, with Seller to ship to Buyer this additional 75,000 tons in the months of February through April 2013 after the ratable monthly tonnage for the Annual Contract Quantity for 2013 (approximately 142,000 tons) has been shipped by Seller to Buyer during the applicable month. B. In ARTICLE V, Contract Price, Table 5.1 and the notes immediately below and relating thereto shall be deleted in their entirety and replaced with the following in lieu thereof: Table 5.1 Contract Year Price Per Ton - Specification B Coal Price Per Ton – Additional Tons FOB Plant: [*](1) $[*] [*](1) $[*] [*](1)(2) $[*] [*] $[*] $[*](4) [*] [*] [*](3) [*] (1)For purposes of the provisions related to ARTICLE V, Contract Price, the Q1 and Q2 of 2012 period is treated collectively as a Contract Year and the Q3 and Q4 of 2012 period is treated collectively as a Contract Year. (2) The Contract Price listed above for 2012 - Q4 is the reconciliation price based upon the formula calculation set forth below in this Article V a). (3) If the Option Term Extension is elected by Buyer. (4) The price shown is the price per ton for the additional 75,000 tons of Specification B Coal being shipped by Seller to Buyer in the months of February through April 2013 in accordance with Table 5.1.1 and Note (7) thereto. [*] Certain information in this document has been omitted and filed separately with the Securities and Exchange Commission. Confidential treatment has been requested with respect to the omitted portions. Oxford Mining Company, LLC Coal Purchase and Sales Agreement 10-62-04-900 Amendment 2013-2 February 6, 2013 Page 3 Except as amended herein, all other provisions of the Agreement shall remain in full force and effect.If you are in agreement with the foregoing, kindly indicate your acceptance thereof and agreement thereto by signing in the space below and returning one original to the attention of Buyer’s Fuel Contract Administration at the address provided in the Agreement. Accepted and agreed: /s/ James D. Henry OXFORD MINING COMPANY, LLC James D. Henry Vice President Fuel, Emissions & Logistics /s/ Charles C. Ungurean On behalf of AMERICAN ELECTRIC POWER Signature SERVICE CORPORATION, as agent for Ohio Power Company Charles C. Ungurean Name President and Chief Executive Officer Title [*] Certain information in this document has been omitted and filed separately with the Securities and Exchange Commission. Confidential treatment has been requested with respect to the omitted portions.
